MILLER, Chief Justice
(concurring specially).
Although I agree with the majority opinion, there is an issue which, in my view, should not be ignored. I feel compelled to write specially to point out and emphasize what I perceive to be a serious juvenile justice concern in this state.
As the majority opinion notes, Judge Hurd sentenced this 16-year-old boy to a ten-day jail term in the Minnehaha County jail on a petty theft charge. The disposi-tional order reflects that R.S.B. had committed second-degree petty theft (SDCL 22-30A-17), which is theft of property less than $100. That charge is a Class 2 misdemeanor carrying a maximum penalty for adults of thirty days in the county jail or a $200 fine, or both. SDCL 22-6-2. The dispositional order authorized “work and school release” and provided that the time would be served in three separate time frames (two of which appear to be weekends).
My concern is that despite the existence of a very modern juvenile detention facility in Minnehaha County, the judge chose instead to sentence this young man to the county jail. Even assuming (and I believe it a fair assumption) that the county jail has created its own juvenile area which is sight and sound separated from adult prisoners, it was and is an inappropriate placement of R.S.B.
At the time of this juvenile proceeding, SDCL 26-8-29 provided that a child fifteen, sixteen or seventeen “may be held in detention in a jail or lockup if the child is sight and sound separated from any adult prisoners, and if the child is alleged to have committed an offense defined as a crime of violence under SDCL 22-1-2(9), sexual contact under SDCL 22-22-7, or as a disposition, when the child has been adjudicated a delinquent for a crime which, if committed by an adult, would be a felony. ” (My emphasis.) (NOTE with the passage of the revised juvenile code in the 1992 Legislature, SDCL 26-8-29 was repealed and replaced by SDCL 26-7A-26, which contains the same age limitations of the prior statute as it pertained to pre-adjudication detention in jails, BUT it eliminates any reference to jailing as a dispositional alternative.)
Because R.S.B. was not charged or convicted of a crime of violence, sexual contact or an offense that would have been a felony were he an adult, he should not have been placed in the county jail for pre-adju-dication detention OR as part of a disposition.
Under the revised juvenile code, which was adopted in 1992 and went into effect about six months after this dispositional order, many new safeguards have been added to protect children. In addition to strengthening the anti-jailing statute (as noted above), it specifies the dispositional alternatives available to judges in delinquency cases. SDCL 26-8C-7 sets forth ten alternative dispositions, none of which includes incarceration in a county jail. Rather, it is anticipated that for less serious cases, and surely second-degree petty theft would be so considered, if a child is to be placed in a secure facility it must be in a detention facility as defined by SDCL 26-7A-1(15).
In addressing the special problems presented by juvenile cases, judges must be particularly careful in fashioning appropriate dispositional placements. Even though, in the eyes of the trial judge, his disposition may seem to be what is best at the moment, he must be cautious about fashioning *649a placement which does not fully take into account the alternatives specifically envisioned by statute.